department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uniform issue list xxxxxkxxkxxkxkkkxkxkxkkkmk xxxxxxxkxkkkxkkxkkxkkkkk xxkxkkkkxkkkkxkkkkkkkkk legend a seit er rat taxpayer a xxxkxxkkk kk kkk kkk ira b xxxxxxxxxkkkxkxkxkkxkkxkkkkkkkkk kkk kkk xxxxxxxkxxxxkxkxkkxkk financial_institution c xxxxxxxxxxxxxxxx ira d xxxxxxxxxkxkxkxkxkxkxkxkxkkkxkxkkkkxkkkkkkkk xxxxxxkxxxk financial_institution e xxxxxxxxxxxxxxxkxxxxkxxxxkxkxkkxkk amount xxxxxxxxxxkx dear xxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution totaling amount from ira b maintained by financial_institution c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by financial_institution b in failing to deposit amount into a rollover ira account taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that she had an ira account held in two certificates of deposit cds held in an ira account at financial_institution c page taxpayer a met with a financial upon maturity of the cds on october institution c representative to discuss ahernative investment options but intended to keep the amounts in an ira taxpayer a represents the representative mishandled the transaction by preparing documents transferring the ira monies to a taxable joint account and because the representative had another appointment rushing taxpayer a to sign the transfer forms without allowing adequate time for taxpayer a to read and understand the documents prepared by the financial_institution c representative taxpayer a states that it was never her intention to close out ira b only to change investments instead of depositing the funds into an ira the financial_institution c representative completed a transfer of amount into a non-ira account the information and documentation submitted supports taxpayer a’s assertion that financial_institution c made a mistake in failing to deposit amount account taxpayer a discovered the error in when she received a 1099-r indicating the taxable_distribution on the advice of her accountant on april taxpayer a completed a rollover of amount into ira d with financial_institution e in a rollover ira based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not page apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by a mistake by financial_institution c therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the day requirement are met the contribution of amount to ira d on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxkxx xxxxxxx d xxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra 7t1 sincerely yours con a wath carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
